Citation Nr: 9919543	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with mechanical low back pain.  

2.  Entitlement to service connection for a left leg 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1964 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The case returns to the Board following an April 1996 remand 
to the RO.  

In a December 1998 rating decision, the RO granted service 
connection for hemorrhoids.  Therefore, that issue is not 
currently before the Board on appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence reveals that the veteran suffered with low 
back problems in service and continued to have problems after 
service to the present.  

3.  There is no competent medical evidence of a nexus between 
whatever left leg disorder the veteran may have and his 
period of active military service or some incident thereof.  

4.  There is no competent medical evidence of a nexus between 
whatever PTSD the veteran may have and his period of active 
military service or some incident thereof.  

5.  There is no competent medical evidence of a nexus between 
the veteran's dysthymic disorder and his period of active 
military service or some incident thereof.


CONCLUSIONS OF LAW

1.  The veteran incurred lumbosacral strain with mechanical 
low back pain during active military service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (1998).   

2.  The veteran's claim of entitlement to service connection 
for a left leg disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records showed that the veteran's military 
occupational specialty was food service specialist.  He 
served as a cook and a dining facility manager.  He was 
stationed in Vietnam from September 1965 to September 1966 
with a medical battalion and from May 1971 to March 1972 at 
brigade headquarters.  Records were negative for any award or 
decoration indicative of combat exposure.  He was awarded an 
Army Commendation Medal; however, there is no indication that 
this awarded was based on valor.  He was discharged according 
to Army regulations for alcohol or other drug abuse.      

The veteran's July 1964 enlistment examination was negative 
for disorders of the leg left or low back.  No psychiatric 
disorders were noted.  

Despite repeated requests from the RO, the National Personnel 
Records Center (NPRC) was unable to locate the veteran's 
service medical records dated from July 1964 through January 
1975.  The veteran was notified and requested to provide 
alternate forms of evidence regarding injuries claimed to 
have been incurred during this time frame.  The veteran did 
not provide any such evidence.  In addition, according to 
NPRC's request for clarification, in April 1997, the RO asked 
the veteran to specify whether he received outpatient or 
inpatient treatment in service.  The veteran did not respond 
to this query.  

The available service medical records showed that the veteran 
presented in November 1975 complaining of nervousness.  He 
blamed it on job dissatisfaction.  Valium was prescribed.  In 
November 1979, he presented indicating that he injured his 
back one month before while doing heavy overhead lifting.  He 
had received ice and exercise in physical therapy but he 
continued to have pain at the base of the spine when lifting 
or bending.  Physical examination was significant for pain at 
the lumbosacral junction, radiating to the left hip only.  X-
rays were within normal limits.  The assessment was 
ligamentous strain of the lumbosacral spine.  He was referred 
to physical therapy.  Subsequent physical therapy notes 
indicated that the veteran was given hot packs and ultrasound 
as instructed and that he tolerated the treatment well.  

An undated annual examination was negative for any 
musculoskeletal or psychiatric abnormalities.  In December 
1979, the veteran was voluntarily admitted to a treatment 
program for alcohol addition.  He reported using several 
illicit drugs in addition to alcohol.  In addition, the 
veteran reported having three episodes of being absent 
without leave and three Article 15 actions.  

The veteran's separation examination report dated in February 
1980 was negative for any disorder of the left leg or low 
back.  No psychiatric abnormalities were noted.  On the 
accompanying report of medical history, the veteran reported, 
in pertinent part, having cramps in the legs, recurrent back 
pain, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  Hand-written notes 
by the examiner related complaints including occasional 
cramps in the legs, occasional back pains since 1973, and 
depression, nerves, and trouble sleeping for seven months.  

The veteran was afforded a VA examination in August 1981.  
During the general medical examination, he related that he 
injured his back in service in 1971 while lifting a heavy 
object.  He continued to have back pain and discomfort.  The 
diagnosis was low back syndrome with sciatica.  

Also in August 1981, the veteran was also afforded a special 
orthopedic examination.  He reported having occasional low 
back pain without leg pain.  The pain was relieved with bed 
rest.  He had received conservative treatment.  The veteran 
denied numbness, weakness, or paresthesias.  Physical 
examination was significant only for some limitation of 
flexion and extension.  No spasm or scoliosis were noted.  X-
rays of the lumbar spine showed slight straightening of the 
lordotic curve, possibly due to spasm, and borderline 
posterior displacement of L4 on L5.  The impression was 
mechanical low back pain without sciatica, currently with 
normal exam.   

The RO obtained the veteran's VA outpatient medical records.  
In January 1989, the veteran reported being nervous in 
service.  He spent two years in Vietnam.  Examination was 
significant for depression.  The diagnosis was dysthymic 
disorder.  Subsequent progress notes showed that he was 
treated with medication and therapy.  Notes dated in November 
1989 indicated that the veteran had been without medication 
for two months and was stable, without depression or problems 
sleeping.  He was discharged from the mental hygiene clinic.  
The veteran returned in July 1992, complaining of feeling 
tired and depressed.  He was referred to the mental hygiene 
clinic, where he was prescribed medication.  According to 
notes dated in August 1992, the veteran stated that his 
depression dated back to 1975.  Subsequent notes showed a 
continuing diagnosis of dysthymic disorder with 
manifestations of depression, anxiety, and insomnia.  He was 
treated with therapy and medications.  

In addition, when the veteran presented in July 1992, he 
complained of pain and spasm in the lower back that was 
intensified by any sort of labor.  Examination revealed mild 
lower back tenderness.  The diagnosis was chronic lumbago.  
He was prescribed Motrin.  About two weeks later in July, the 
veteran indicated that the low back pain had moved from the 
back into the left hip and leg.  The toes on left foot were 
numb and he walked with a limp.  He had been doing work 
involving bending.  The assessment was lumbago with strained 
muscle.  The veteran continued to have low back and left hip 
complaints, with spasm in the lumbar muscles.  X-rays of the 
lumbar spine taken in August 1992 showed flattening of the 
lordotic curvature, but were otherwise within normal limits.  
X-rays of the left hip taken in February 1993 were normal.   

The veteran testified at a personal hearing in June 1994.  He 
injured his back in 1973 while carrying a pot of grease.  He 
hurt it again six or seven months later while unloading field 
equipment.  He received physical therapy and medication.  The 
veteran hurt his back again in July 1992 while doing some 
plaster work.  The pain got into the hip.  After both 
injuries in service, the veteran received medical treatment.  
After service, a co-worker told him that he had sciatica.  He 
had to quit work several times because of his back and leg.  
The veteran's low back pain went into the back of his leg.  
The veteran stated that in 1975 he was told he had 
situational anxiety.  He did not go to the mental hygiene 
clinic because he did not want other soldiers to think he was 
crazy.  Instead, he started drinking more alcohol.  The 
situational anxiety worsened in service.  In 1989, he was 
diagnosed as having depression and was placed on medication.  
The veteran testified that the situational anxiety actually 
caused him to leave the military because he was unable to 
deal with a reprimand he had received.  
 
In July 1994, the veteran was afforded a series of VA 
examinations.  During the general medical examination, he 
reported that he injured his back in service in 1973.  His 
back went into spasm trying to lift a pot full of grease.  He 
received physical therapy.  He had additional problems in the 
following years and received physical therapy with each 
injury.  In 1981, someone, not a medical professional, told 
the veteran that he had sciatica.  Since that time, he had 
four or five episodes of pain radiating down the left leg to 
the foot.  He generally complained of low back and left hip 
pain that worsened with lifting, as well as depression, 
anxiety, and nightmares.  The examiner noted that the veteran 
smelled of and admitted to drinking alcohol.  Physical 
examination was negative except for some limitation of motion 
on all maneuvers other than forward flexion.  The examiner 
commented that the veteran had a very flat affect with 
depressed mood.  X-rays showed arthritis of the lower lumbar 
spine.  The diagnosis included arthritis of the lower lumbar 
spine with narrowing of the L4-5 disc space, negative 
findings of the lower extremity, and dysthymia.    

During the July 1994 psychiatric examination, the veteran 
related the onset of depressive symptomatology to 1975 while 
stationed in Germany.  At that time, he did not think that 
the Mental Hygiene Clinic would provide any benefit.  In 
1989, he sought help at a VA facility.  Since then, he was 
treated with medications.  The veteran also stated that he 
had depressive symptoms in early childhood that were 
exacerbated by service.  He served in Vietnam, where he 
experienced mortar attacks and was involved in moving bodies.  
He started having nightmares two years ago.  He received 
little benefit from medication.  The veteran also had a 
history of substance abuse with ongoing alcohol dependency.  
His subjective complaints included depression and feelings of 
helplessness and hopelessness.  He had been unemployed since 
January 1992 because he could not tolerate regular work.  On 
mental status examination, the veteran was appropriately 
dressed, alert, and oriented.  The examination was remarkable 
for constricted affect, open dysphoria, mild impairment of 
concentration, and limited insight.  The diagnosis was 
primary dysthymia, early onset, and severe alcohol 
dependence.  

Additional VA outpatient medical records showed that the 
veteran complained of hip and left leg pain and some numbness 
in October 1994.  Notes dated in May 1995 showed no change in 
lower back pain.   

In a May 1995 statement, the veteran alleged that he suffered 
from PTSD.  During his first tour in Vietnam, he was a cook 
with a medical unit.  On several occasions he had to help 
load bodies into an ambulance.  During his second tour, he 
alternated cooking at his regular base with cooking at a 
firebase.  He recalled several mortar and "Sapper" attacks.  
One day he was in his foxhole.  A badly wounded perimeter 
guard was brought in next to him and died there.  The veteran 
stated that he dreams of being around lots of dead bodies.  
He had been treated for depression at VA medical facilities.  

In June 1995, the RO advised the veteran to submit a detailed 
description of his claimed in-service stressors, as well as 
evidence of treatment for PTSD.  The RO received no response 
to this request.   

In June 1996, the RO requested additional information from 
the veteran.  In an angry response, he suggested that if VA 
would not pay him, VA could burn his records; he didn't care. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).
Service connection for PTSD in particular requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).     

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  


Lumbosacral Strain with Mechanical Low Back Pain

In the April 1996 remand, the Board indicated that there was 
sufficient evidence to reopen the veteran's low back claim 
and that the claim was well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, the Board will proceed to 
adjudicate this claim on the merits.  

As a preliminary matter, the Board recognizes that when a 
veteran has submitted a well grounded claim, VA has a duty to 
assist the veteran to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159(a); Epps v. Gober, 
126 F.3d 1464, 1469 (1997).  Where service medical records 
are unavailable, this duty is heightened and includes the 
obligation to search for alternate medical records.  Cuevas, 
3 Vet. App. at 548.  Moreover, where service medical records 
have been destroyed or are unavailable, the Board has a 
heightened duty to provide and explanation of reasons or 
bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

With respect to the applicable presumption, the Board notes 
that the July 1994 VA examination report reveals a diagnosis 
of arthritis of the lower lumbar spine.  However, there is no 
evidence of such arthritis within one year of the veteran's 
separation from service.  Accordingly, the presumption of in-
service incurrence is inapplicable.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Considering the claim for service connection on a direct 
basis, the Board finds that, resolving doubt in the veteran's 
favor, the evidence supports service connection for 
lumbosacral strain with mechanical low back pain.  Initially, 
the Board observes that the available service medical records 
fail to reveal sufficient medical evidence to establish the 
existence of a chronic back disorder in service.  There is 
one instance of back pain and treatment in service in 
November 1979 and the veteran's subjective reports of 
occasional back pain since 1973 on the February 1980 report 
of medical history.  However, the veteran also testified that 
he initially injured his back in 1973 and reinjured it 
several times thereafter.  A veteran's sworn testimony can 
itself sufficient to bring the evidence into relative 
equipoise without sufficient evidence to rebut it, such that 
doubt must be resolved in his favor.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  In addition, the August 1981 VA 
examination reports show that the veteran continued to have 
low back problems more than one year after his separation 
from service.  VA outpatient records dating from 1992 reveal 
current back problems.  Considering the unavailability of 
pertinent service medical records and the veteran's testimony 
as to back injuries incurred in service, the Board resolves 
doubt in the veteran's favor and finds that the evidence 
supports entitlement to service connection for lumbosacral 
strain with mechanical low back pain.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.   

Left Leg Disorder

The veteran seeks service connection for a left leg disorder 
secondary to the claimed low back disorder.  Upon a review of 
the evidence, the Board finds that the claim is not well 
grounded.  The first requirement of a well grounded claim is 
the diagnosis of a current disability.  In this case, 
however, there is no medical diagnosis of any left leg 
disorder.  Without such a diagnosis, the claim is not well 
grounded.  Epps, 126 F.3d at 1468; see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (a claim is not well grounded if 
there is no present disability).  Further, without evidence 
of a current disability, there can logically be no medical 
evidence linking the current disability to service or to some 
service-connected disability.  Epps, 126 F.3d at 1468.   

Acquired Psychiatric Disorder, to include PTSD

The veteran seeks service connection for a psychiatric 
disorder.  With respect to the issue of compensation for 
PTSD, the Board finds that the claim is not well grounded.  
First, there is no medical diagnosis of PTSD of record.  A 
claim is not well grounded if there is no present disability.  
Brammer, 3 Vet. App. at 225.  The veteran is a lay person, 
untrained in medicine or psychiatry.  His personal opinion 
that he has PTSD is not medical evidence required to 
establish a diagnosis of PTSD.  Epps, 126 F.3d at 1468; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Moreover, when there is no diagnosis of PTSD, there 
necessarily can be no competent medical evidence of a nexus 
between PTSD and active military service.  Epps, 126 F.3d at 
1468.  

The Board notes that the medical evidence does reveal a 
current diagnosis of dysthymic disorder.  The veteran 
generally alleges that he became depressed in service.  At 
this stage of adjudication, the Board presumes the 
truthfulness of such assertions.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  
However, the claims folder lacks any competent medical 
evidence of a nexus between the single episode of situational 
anxiety in service, and the current disorder.  The veteran is 
competent to describe any psychiatric symptoms he may have 
had in service.  Savage, 10 Vet. App. at 495.  However, as a 
lay person, he is not competent to opine that the symptoms 
represented any specific psychiatric disorder or to relate 
those symptoms to a current diagnosis.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board observes that VA progress notes and examination 
reports show that the veteran related an onset of depression 
to 1975 during active military service.  However, medical 
history recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).       


Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a left leg disorder or an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal with respect to the 
left leg claim is being disposed of in a manner that differs 
from that used by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  However, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a left leg disorder and an acquired 
psychiatric disorder, he should submit medical evidence 
showing that he is currently diagnosed as having the 
particular disorder and that the disorder is in some way 
related to service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
lumbosacral strain with mechanical low back pain is granted.     

Entitlement to service connection for a left leg disorder is 
denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

